Citation Nr: 0506494	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to restoration of a total rating of 100 percent 
for service-connected prostate cancer residuals, currently 
evaluated as 20 percent disabling from May 1, 2003.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas, which reduced the veteran's 100 percent evaluation to 
10 percent, effective from May 1, 2003.  In an April 2004 
rating decision, the RO determined that a 20 percent rating 
was proper for the veteran's service-connected prostate 
cancer effective, from May 1, 2003.  

The veteran requested and was scheduled to appear before a 
Veterans Law Judge at a hearing in Washington, D.C. in 
January 2005; however, the veteran failed to appear for a 
scheduled hearing.  


FINDINGS OF FACT

1.  Effective May 10, 2001, service connection for prostate 
cancer was granted and a total rating of 100 percent was 
assigned.

2.  In April 2002, the RO notified the veteran of the 
proposal to reduce the rating to 10 percent based on 
improvement.

3.  Effective May 1, 2003, a 20 percent evaluation was 
assigned for the veteran's prostate cancer residuals.  

4.  There has not been any local recurrence of a malignant 
neoplasm or metastasis following the 8 to 12 month expiration 
of the radiation life of seeds planted in March 2001, nor has 
the veteran undergone any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure in connection 
with his prostate cancer since that time

5.  The current disability is manifested by urinary frequency 
about every 2 to 2 1/2 hours or about 15 times per day and 
nocturia of at least 2 times per night without 
catheterization or use of pads or diapers.    


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.7, 4.115, Diagnostic 
Code 7528 (2004). 

2.  The criteria for an evaluation in excess of 20 percent 
for prostate cancer, for the period commencing on May 1, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115, 
Diagnostic Code (DC) 7528 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in July 2001, before the initial rating decision in November 
2001.  Moreover, the VCAA letter and the August 2003 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, the 2001 letter and the 2003 SOC notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is noted that additional records were received 
and considered as evidenced by additional SSOCs that were 
provided the veteran in October 2003 and April 2004.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
2002 and 2004, private medical records, and statements from 
the veteran.  VA made all reasonable efforts to assist the 
claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the RO obtained the veteran's private medical 
records, VA medical records through 2003, and VA examinations 
in April 2002 and March 2004.  The veteran has not argued 
that his prostate cancer has returned.  Thus, the Board finds 
that obtaining any additional medical records or further 
medical examination is not necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Rating of Prostate Cancer and residuals

The veteran's service records show that he served on active 
duty in the Republic of Vietnam.  Post service medical 
evidence reflects elevated prostatic specific antigen (PSA) 
in November 2000; a December 2000 biopsy resulted in a 
diagnosis of prostate cancer, and he underwent a cystoscopy 
in March 2001.  

By RO decision on November 2001, the veteran was granted 
service connection for prostate cancer as secondary to Agent 
Orange exposure in Vietnam.  A 100 percent rating was 
assigned from May 10, 2001, due to recent diagnosis and 
treatment.  It was noted that six months following completion 
of treatment, residual disability would be determined by 
findings from a VA exam.

Diagnostic Code 7528 contemplates malignant neoplasms of the 
genitourinary system and provides for a 100 percent rating. 
It also provides that following the cessation of surgical, X- 
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e). If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  

The report of an April 2002 VA examination shows that the 
veteran had nocturia about twice each night and moderate 
frequency every 2 to 2 1/2 hours during the daytime hours.  He 
reported classical urgency in that when he received a signal 
requiring the need to empty his bladder, if he did not get 
there promptly, he would have incontinence.  He did not wear 
pads.  

Based on the examination findings, the RO proposed to reduce 
the rating to 10 percent.  In April 2002, the RO mailed the 
veteran a notice informing him of the proposed reduction. By 
rating action of February 2003, the rating was reduced to 10 
percent, effective May 1, 2003. 

At the time of a March 2004 VA examination, the genitalia 
were normal with no masses or testicular tenderness.  There 
was no evidence of a metastasis, self-catheterization, use of 
pads, renal impairment or incontinence.  The veteran reported 
that he had a good urinary stream, but he did have urinary 
frequency about 15 times in a 24-hour period.  This included 
nighttime urination.  

Based on these examination findings as well as additional 
private and VA medical records dated from 2002 to 2003, the 
RO, in an April 2004 rating decision, increased the 
evaluation to 20 percent from May 1, 2003.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level. Unless otherwise 
provided in paragraph (i) of this section, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 38 C.F.R. § 3.105(e) (2004).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed him of the procedures 
for the presentation of evidence, his right to a hearing, and 
representation options.  The Board also finds that the 
reduction was proper.

As noted, Diagnostic Code 7528 provides for a mandatory VA 
examination at the end of six months following the cessation 
of treatment.  Here, seeds were implanted in March 2001, and 
the VA examination was conducted in April 2002, more than one 
year after the 8 to 12 month radiation life of the seeds.  At 
the time of the examination, it was established that there 
had not been any metastases to the bone or lymph and that the 
veteran was status post radiation treatment. Treatment 
records dated subsequent to the April 2002 examination are 
negative for comments or findings indicating continued 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure for the treatment of prostate cancer. 
The records are also negative for findings of local 
reoccurrence or metastasis. Under these circumstances, 
improvement was shown and the reduction was appropriate.

Here, the 100 percent rating was in effect from May 10, 2001 
to April 30, 2003, less than 5 years.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction of the 
veteran's rating from 100 to 20 percent was proper as there 
had been improvement.  Restoration of a total rating of 100 
percent for prostate cancer is not warranted.

The Board also considered whether the 20 percent evaluation 
was appropriate.  Disability evaluations are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded 
history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

Malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation with 
continuance for six months following the cessation of 
treatment.  See 38 C.F.R. § 4.115b, DC 7528.  The rating 
schedule provides that when there has been no local 
reoccurrence or metastasis, residuals of malignant neoplasms 
of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a 
(2004).

There are numerous provisions of 38 C.F.R. § 4.115 which 
relate to renal or voiding dysfunction.  In general, under 
renal dysfunction, a noncompensable rating is assignable when 
there is albumin and casts with history of acute nephritis, 
or hypertension which is noncompensable under Code 7101; 
higher ratings from 30 to 100 percent are assignable.  
Specifically, when there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101 warrants a 30 percent rating.  
Constant albuminuria with some edema; or definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under DC 7101 warrants a 60 percent rating.  
Persistent edema and albuminuria with a blood urea nitrogen 
(BUN) value of 40 to 80 mg% or more; or, creatinine or 4 to 
8mg% or more; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, limitation of 
exertion warrants an 80 percent rating.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80 mg%; or, creatinine more 
than 8 mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular warrants a 100 
percent rating.  

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, the 
maximum evaluation of 60 percent is warranted for continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.  Requiring the 
wearing of absorbent material, which must be changed 2 to 4 
times per day, warrants a 40 percent rating.  Requiring the 
wearing of absorbent material which must be changed less than 
2 times per day warrants a 20 percent rating.  

The schedule also provides for rating disability based on 
urinary frequency, obstructed voiding and urinary tract 
infection.  Daytime voiding interval less than one hour; or, 
awakening to void fine or more times per night warrants a 40 
percent rating.  Daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night 
warrants a 20 percent rating.  Daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night warrants a 10 percent rating.  See 38 C.F.R. § 
4.115b.

The schedule also provides for rating disability on the basis 
of obstructed voiding:
Urinary retention requiring intermittent or continues 
catheterization warrants a maximum rating of 30 percent 
rating.  Additional ratings for obstructed voiding are rated 
10 percent or lower and not applicable in this case as the 
veteran is already rated as 20 percent disabling.  The 
schedule also provides for rating disability of urinary tract 
infection.  A maximum rating of 30 percent is warranted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two time per year), and/or 
requiring continuous intensive management.  An additional 
rating for urinary tract infection is rated at 10 percent and 
not applicable in this case as the veteran is already rated 
as 20 percent disabling.  

For the period commencing on May 1, 2003, the Board finds 
that apart from sexual impotence, for which the veteran has 
already been awarded service connection, the only disabling 
symptom related to his service-connected prostate cancer is 
urinary frequency, for which he has been awarded a rating of 
20 percent provided by the schedule.  The evidence does not 
warrant assignment of a rating higher than 20 percent in that 
the veteran does not exhibit a daytime voiding interval of 
less than one hour, or awaken to void five or more times per 
night.  

His prostate cancer residuals are not demonstrated by the 
medical evidence to be manifested by persistent edema and 
albuminuria, lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  There is also no evidence shown on 
VA medical examination in March 2004 that the veteran 
experiences markedly decreased function of his kidneys or 
other organs, or that he requires regular dialysis treatment.  
He also does not need the use of absorbent materials.  
Therefore, rating the veteran's genitourinary disability 
under the criteria for renal or voiding dysfunction is not 
warranted.  The Board finds that the preponderance of the 
evidence does not support an evaluation in excess of 20 
percent for the residuals of prostate cancer in the veteran's 
case.  In view of the above discussion, the Board concludes 
that the 20 percent evaluation currently assigned for the 
veteran's prostate cancer for the period commencing on May 1, 
2003, adequately compensates him for his demonstrated degree 
of impairment due to urinary frequency.  His appeal is 
therefore denied.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

To the extent that the veteran contends that his service-
connected prostate cancer residuals warrant referral to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration, the Board notes that there is 
no evidence that this condition imposes such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The Board thus concludes 
that it is not required to discuss the possible application 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to restoration of a total rating of 100 percent 
for prostate cancer has not been established, and the appeal 
is denied.  An increased rating in excess of 20 percent for 
prostate cancer, for the period commencing on May 10, 2003, 
is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


